TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00139-CV


 In re WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress LP;
                          and WC 3rd and Congress GP, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER

PER CURIAM

               Relators have filed a petition for writ of mandamus and an emergency motion for

temporary relief. See Tex. R. App. P. 52.1, 52.10(a). The Court grants the emergency motion

and temporarily stays the portion of the trial court’s February 18, 2020 order requiring relators to

produce Nate Paul for deposition on or before March 2, 2020. The deposition is stayed pending

further order of this Court. See id. 52.10(b). The petition for writ of mandamus remains pending

before this Court. The Court orders the real party in interest to file a response to the petition for

writ of mandamus, if it wishes to further respond to the arguments presented in the petition, on or

before March 4, 2020. Alternatively, the real party in interest may inform the Court whether the

Court may treat its response to the emergency motion as its response to the petition for writ of

mandamus.

               It is ordered on February 28, 2020.



Before Chief Justice Rose, Justices Triana and Smith